On Application for Re-hearing.
PER CURIAM.
The agreement of counsel as to the signing of bill of exceptions, shows on its face that the bill was not to be signed in any event until after ruling on motion for a new trial, which motion by the terms of the agreement had been continued to the next term of the court. So it is made clearly to appear, that the time fixed by the agreement for the signing of the bill was subsequent to the commencement of the next succeeding term of the court. The agreement being invalid, the subsequent orders made by the judge, after the adjournment of the court at which the trial was had, extending the time,, were inefficacious. ,4We adhere to the decision in the case of Cooley v. United States Saving & Loan Association, 132 Ala. 590.
Application for re-liearing overruled.